                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV19-04291 JAK (PJWx)                                        Date        September 16, 2019
 Title       Connie Dietrich v. Autozone West, Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                           Lisa Gonzalez
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                   Marc I. Willick                                     Bradford J. DeJardin
                   Tyler R. Stock                                      Patricia E. B. Alberts
                                                                        Mary T. McKelvey
                                                                         Patrick J. Glinka


 Proceedings:            PLAINTIFF'S MOTION TO REMAND FOR LACK OF SUBJECT MATTER
                         JURISDICTION (DKT. 32); AND

                         SCHEDULING CONFERENCE


The motion hearing is held. The Court states its tentative view that it is inclined to grant Plaintiff’s
Motion to Remand for Lack of Subject Matter Jurisdiction (the “Motion” (Dkt. 32)). Counsel address the
Court. The Court takes the Motion UNDER SUBMISSION and a ruling will be issued.

The scheduling conference is held. Counsel believe a limited amount of discovery is necessary prior to
trial, whether the trial proceeds in state or federal court. They also agree that they can commence
discovery prior to a ruling on the Motion, given that it will be necessary independent of the court in
which the matter proceeds. Counsel shall confer and file a joint report by September 26, 2019, stating
the parties’ collective and/or respective positions as to proposed dates for the completion of non-expert
and expert discovery and for the filing of motions. Upon the issuance of the final ruling on the Motion, if
it is denied, the Court will set dates for the completion of discovery and related proceedings based on a
review of the joint report.

IT IS SO ORDERED.
                                                                                                  :        50

                                                            Initials of Preparer    ak




                                                                                                      Page 1 of 1
